Citation Nr: 1814659	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes), claimed as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from July 1971 to March 1975, with subsequent reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In October 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The evidence of record shows the Veteran was diagnosed with diabetes in 2003 and thus the current disability criterion is met.

The Veteran contends that he was exposed to herbicides during his active service, and that his diabetes resulted from this exposure.  See 38 C.F.R. § 3.309 (e).

The record reflects that the Veteran served as a fuel specialist at U-Tapao Royal Thai Navy Airfield (RTNAF).  The Veteran has repeatedly contended that he came into contact with the perimeter of the base during the course of his duties, which included conducting foreign object debris (FOD) checks to ensure there was no debris that could damage the aircraft.

VA sent a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to determine whether the Veteran was near the base perimeter and to obtain daily work duties and performance reports for the period from June 1974 to August 1974.  JSRRC conducted a search of the historical data for the period from June 1974 to September 1974, and the data was negative for any documentation of the Veteran's or his unit's daily duty assignments in proximity to the base perimeter.  JSRRC's response also indicated that it was unable to verify whether the Veteran was exposed to Agent Orange during his tour of duty at U-Tapao RTNAF.  Additionally, it was noted that historical data did not document Agent Orange spraying, testing, or storage at U-Tapao RTNAF for the time period from June 1974 to September 1974.  

In October 2017 hearing testimony before the Board, the Veteran reported that he performed refueling and oversaw repairs for C-123 aircraft during a one year period that he was stationed in Thailand.  The Board notes that the Veteran's DD-214 confirms service in Thailand for a period of 364 days.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

Effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  Specifically, the regulation states that "an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent."  38 C.F.R. § 3.307 (a)(6)(v).

Given that the Veteran contends that he performed maintenance repairs for C-123 aircraft for one year, and that the prior JSRRC search was limited to a period of only four months and did not include an inquiry as to C-123 aircraft, it must be determined whether the Veteran meets the criteria for the presumption under the amended regulation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or other official source, to attempt to verify the Veteran's alleged exposure to herbicides while stationed at U-Tapao Royal Thai Navy Airfield.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.

Further, the JSRRC should determine whether at any time during his active service, the Veteran worked on or serviced C-123 aircraft that were known to have sprayed herbicide agents during Vietnam service.  JSRRC should also determine whether the Veteran had contact with the base perimeter during his period of active service.  It should be noted that the Veteran served on active duty from July 1971 to March 1975, including one year of service in Thailand.

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

